                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TENNESSEE
                                 KNOXVILLE DIVISION


  LARRY WHITLOCK, Individually, and on
  behalf of himself and on behalf of all other
  similarly situated current and former employees,

                                 Plaintiff,
                 v.
                                                                 NO. 3:18-cv-00233-HSM-HBG
  SEVIER COUNTY, TENNESSEE,                                      FLSA Opt-In Collective Action

                                Defendant.                        JURY DEMANDED


                      JOINT MOTION TO APPROVE FLSA SETTLEMENT



         Named Plaintiff Larry Whitlock (“Named Plaintiff”), individually and on behalf of the

  Opt-In Plaintiffs who joined this lawsuit (collectively with the Named Plaintiff, the “Plaintiffs”),

  and Defendant Sevier County, Tennessee, Inc. (“Defendant” or “Sevier County” and collectively

  with the Plaintiffs, the “Parties”) have reached a settlement in the above-captioned case. The

  Parties now respectfully request that the Court expeditiously approve their settlement of this Fair

  Labor Standards Act (“FLSA”) collective action seeking alleged unpaid overtime compensation

  and dismiss this case with prejudice. 1 As detailed below, the Court should grant the Parties’

  Motion because this settlement is a fair, adequate, and reasonable resolution of the Parties’ bona

  fide dispute as to liability and alleged damages under the FLSA.




  1
   The Parties respectfully request an expeditious approval so that the settlement can be
  administered and attributed in 2020 for tax and reporting purposes.
                                              Page 1 of 14

Case 3:18-cv-00233-HSM-HBG Document 99 Filed 10/30/20 Page 1 of 14 PageID #: 319
                                              BACKGROUND

         I.      Relevant Procedural and Factual Background

         On June 12, 2018, the Named Plaintiff filed an action entitled LARRY WHITLOCK, et

  al. v. SEVIER COUNTY, TENNESSEE, No. 3:20-cv-00233-HSM-HBG, in the United States

  District Court for the Eastern District of Tennessee (the “Action”). [Doc. 1.] In the Action, the

  Named Plaintiff alleged that Defendant Sevier County, Tennessee (“Defendant” or “Sevier

  County”) violated the FLSA by failing to pay him and other similarly situated class members for

  time improperly deducted for meal breaks, time not compensated for training, improperly paying

  “comp” time, and failure to pay overtime for all shifts. The Named Plaintiff sought damages,

  penalties, attorneys’ fees, and costs, on his behalf and on behalf of other current and former

  similarly situated Sevier County employees of Sevier County, who also claim also were denied

  being paid overtime correctly.

         On September 28, 2018, Sevier County filed its Answer and Affirmative Defenses to the

  Complaint, denying the claims and allegations in the Complaint and denying that it had violated

  the FLSA, and asserting various affirmative defenses to liability. [Doc. 24.]

         The parties have engaged in extensive fact investigation and both formal and informal

  discovery, providing information and data related to the claims and defenses. The Parties focused

  their efforts on early settlement negotiations. To this end, a mediation was held on October 22,

  2019, and a tentative settlement was reached. Utilizing the data provided by Sevier County both

  before and after the mediation, the Plaintiffs were able fairly evaluate the terms of the agreement

  and their potential claims, eventually coming to finalize and formally accept this Settlement

  Agreement, subject to the Court’s approval. The Parties believe the settlement represents a

  reasonable compromise given the disputed matters at issue and the risks of continuing forward



                                             Page 2 of 14

Case 3:18-cv-00233-HSM-HBG Document 99 Filed 10/30/20 Page 2 of 14 PageID #: 320
  with litigation on the merits.

         II.     Terms of the Proposed Settlement Agreement

         A. Settlement Amount and Allocation

         The proposed Settlement Agreement (“Agreement”) (attached as Exhibit 1) has been

  signed by the parties and was approved by the Sevier County Commission on October 19, 2020.

  The Agreement contemplates a total payment of a $900,000.00. From this amount, each Plaintiff

  will receive an amount that is based on the formula outlined in Section 6 of Exhibit 1.

         The Agreement includes Plaintiffs’ Counsel’s attorneys’ fees and costs, and Plaintiffs’

  Counsel hereby also moves that its fees and costs be approved by the Court. See In re Skelaxin

  (Metaxalone) Antitrust Litig., No. 2:12-CV-83, 2014 WL 2946459, at *1 (E.D. Tenn. June 30,

  2014) (awarding a “reasonable attorney fee from [the common] fund as a whole”). Plaintiffs’

  counsel spent significant time and resources investigating the case, drafting the Complaint,

  drafting the Amended Complaint, researching and briefing conditional certification and

  reviewing the data provided by Defendant in informal discovery in order to formulate a

  sophisticated damages calculation tool that the Parties used in connection with their extensive

  negotiations. Plaintiffs’ Counsel engaged in negotiations with Defendant’s counsel and worked

  on the Agreement. Plaintiffs’ Counsel will also continue to spend additional time finalizing the

  settlement and distributing the settlement proceeds to Plaintiffs. Plaintiffs’ Counsel submits that

  this fee request, which includes all costs, is reasonable given the amount of work expended and

  results obtained. Finally, Defendant has agreed to pay this amount as attorneys’ fees and costs

  and does not oppose Plaintiffs’ Counsel’s request.

         The Agreement also includes a service payment to the Named Plaintiff, and Plaintiffs’

  Counsel also request the Court’s approval of such award to the Named Plaintiff. “Numerous



                                             Page 3 of 14

Case 3:18-cv-00233-HSM-HBG Document 99 Filed 10/30/20 Page 3 of 14 PageID #: 321
  courts have found it appropriate to specially reward named class plaintiffs for the benefits they

  have conferred” such as pursuing the class’s interests “by filing suit on behalf of the members of

  the Class and undertaking the responsibilities attendant upon serving as a named plaintiff[.]” Id.

  At *3–*4; see also Hadix v. Johnson, 322 F.3d 895, 897 (6th Cir. 2003) (“Incentive awards are

  typically awards to class representatives for their often extensive involvement with a lawsuit.

  Numerous courts have authorized incentive awards.”). The Agreement allocates a portion of the

  settlement amount to the Named Plaintiff for the time and effort the Named Plaintiff incurred in

  securing the settlement in this Action (in addition to compensating him for his portion of the

  overall settlement proceeds). The Named Plaintiff incurred personal risks by filing and

  participating in this action, spent time and effort in this case in order to confer economic benefits

  to the class members, and assisted Plaintiffs’ Counsel through all stages of this case, including

  pre-filing investigation, informal discovery, and the settlement process. Finally, Defendant does

  not oppose such allocation to the Named Plaintiff.

         B. Release of Claims

         In exchange for the settlement amounts, settling Plaintiffs have agreed to dismiss the

  Action with prejudice. Further, each and every settling Plaintiff, on behalf of his/her respective

  heirs, beneficiaries, devisees, legatees, executors, administrators, trustees, conservators,

  guardians, personal representatives, successors-in-interest, and assigns, have agreed to

  knowingly and voluntarily release and discharge Defendant (and related individuals and entities

  as described in the Settlement) from all known and unknown claims for overtime compensation,

  wages, liquidated damages, penalties and interest under the FLSA or applicable state laws

  (including statutory and common law claims for breach of contract, unjust enrichment, other

  common law claims relating to wage and hour issues, and any claim for retaliation based upon



                                             Page 4 of 14

Case 3:18-cv-00233-HSM-HBG Document 99 Filed 10/30/20 Page 4 of 14 PageID #: 322
  changes made to pay procedure, benefits, compensatory time grants and calculations and any

  other modifications to the overall compensation system after the filing of this lawsuit) arising

  from each Plaintiff’s employment with Defendant up to the date upon which the Court enters an

  Order granting approval of the Settlement (“Settlement Effective Date”).

         Additionally, and in consideration of the service payment, the Named Plaintiff, on behalf

  of his respective heirs, beneficiaries, devisees, legatees, executors, administrators, trustees,

  conservators, guardians, personal representatives, successors-in-interest, and assigns, also hereby

  knowingly and voluntarily release and discharge Defendant (and related individuals and entities

  as described in the Settlement) from any and all claims and rights of any kind that he may have,

  whether now known or unknown, including, but not limited to, arising out of or in any way

  connected with his employment with Defendant, including but not limited to, claims under the

  Fair Labor Standards Act, Title VII of the Civil Rights Act of 1964 (as amended); 42 U.S.C. §

  1981 (as amended); the Age Discrimination in Employment Act; the Equal Pay Act; the

  Americans With Disabilities Act (as amended); Sections 503 and 504 of the Rehabilitation Act

  of 1973; the Family Medical Leave Act; the Employee Retirement Income Security Act; the

  Occupational Safety and Health Act; the Workers’ Adjustment and Retraining Notification Act,

  as amended; any state, civil or statutory laws, including any and all human rights laws and laws

  against discrimination, any other federal, state or local fair employment statute, code or

  ordinance, common law, contract law, tort, including, but not limited to, fraudulent inducement

  to enter into this contract, any claim for retaliation based upon changes made to pay procedure,

  benefits, compensatory time grants and calculations and any other modifications to the overall

  compensation system after the filing of this lawsuit, and any and all claims for attorneys’ fees.




                                             Page 5 of 14

Case 3:18-cv-00233-HSM-HBG Document 99 Filed 10/30/20 Page 5 of 14 PageID #: 323
                                               ARGUMENT

         The Parties have reached a settlement that each Party’s counsel negotiated at arm’s length

  and each Party believes fairly and reasonably resolves each Parties’ claims and defenses. As

  such, the Court should enter an order approving the settlement accordingly.

         I.      The Proposed Settlement Fairly and Reasonably Resolves the Parties Claims
                 and Defenses.

         A. Standard for Approval of Settlement of FLSA Collective Actions

         “An employee who has filed a lawsuit asserting FLSA claims against her employer may

  settle her case subject to judicial approval of the settlement with respect to the FLSA claims.”

  Thompson v. United Stone, LLC, No. 1:14-CV-224, 2015 WL 867988, at *1 (E.D. Tenn. Mar. 2,

  2015) (citing D.A. Schulte, Inc. v. Gangi, 328 U.S. 108, 113 n. 8 (1946)). In the absence of

  “binding authority holding that approval is not necessary,” parties have presented district courts

  in this Circuit with a proposed settlement agreement for the court’s review and approval. Id.; see

  also Hajiani v. ESHA USA, Inc., No. 3:14-CV-594-TAV-HBG, 2017 WL 5163354, at *5 (E.D.

  Tenn. Nov. 7, 2017).

         To approve a FLSA settlement, “a court must scrutinize the proposed settlement for

  fairness, and determine whether the settlement is a ‘fair and reasonable resolution of a bona fide

  dispute over FLSA provisions.’” Bartlow v. Grand Crowne Resorts of Pigeon Forge, No. 3:11-

  CV-400, 2012 WL 6707008, at *1 (E.D. Tenn. Dec. 26, 2012) (quoting Lynn's Food Stores, Inc.

  v. U.S., 679 F.2d 1350, 1355 (11th Cir. 1982)). If the proposed settlement “does reflect a

  reasonable compromise over issues . . . that are actually in dispute the district court [may]

  approve the settlement in order to promote the policy of encouraging settlement of litigation.” Id.

  (quoting Lynn’s Food Stores, 679 F.2d at 1354); see also Salinas v. U.S. Xpress Enterprises, Inc.,

  No.113CV00245TRMSKL, 2018 WL 1477127, at *3 (E.D. Tenn. Mar. 8, 2018) (“Courts may

                                             Page 6 of 14

Case 3:18-cv-00233-HSM-HBG Document 99 Filed 10/30/20 Page 6 of 14 PageID #: 324
  approve an FLSA settlement where such an agreement represented the ‘resolution of a bona fide

  dispute over FLSA provisions.’”).

         Additionally, a court should also “separately assess the reasonableness of a plaintiff's

  attorney's fees in approving a settlement under the FLSA, even when the fee is negotiated as part

  of the settlement rather than judicially determined.” Wills v. Cellular Sales of Tennessee, LLC,

  No. 1:12-CV-391-CLC-SKL, 2014 WL 8251539, at *1 (E.D. Tenn. Aug. 18, 2014) (citing

  Lliguichuzhca v. Cinema 60, LLC, 948 F.Supp.2d 362, 366 (S.D. N.Y. 2013)).

         B. A Bona Fide Dispute Exists Over Liability and Damages.

         A bona fide dispute exists between the Parties in this Action. “The existence of a bona

  fide dispute serves as a guarantee that the parties have not manipulated the settlement process to

  permit the employer to avoid its obligations under the FLSA.” Estes v. Vanderpool Construction

  and Roofing, Inc., 2018 WL 3910999, at *2 (E.D. Tenn. July 30, 2018) (quoting Edwards v. City

  of Mansfield, No. 1:15-CV-959, 2016 WL 2853619, at *3 (N.D. Ohio May 16, 2016)). In

  reviewing the Agreement, the Court must ensure “that the parties are not, via settlement of [the]

  claims, negotiating around the clear FLSA requirements of compensation for all hours worked,

  minimum wages, maximum hours, and overtime.” Id. (quoting Edwards, 2016 WL 2853619, at

  *3). Courts consider the following factors in determining whether a bona fide dispute exists: (1)

  the nature of the dispute; (2) the employer's business and type of work performed by the

  employee; (3) the employer's reasons for disputing the employee's right to the claimed wages; (4)

  the employee's justification for the disputed wages; and (5) if the parties dispute the computation

  of wages owed, each party's estimate of the number of hours worked and the applicable wage.

  Salinas, 2018 WL 1477127, at *3 (citing Felix v. Thai Basil At Thornton, Inc., No. 14-cv-02567-

  MSK-CBS, 2015 WL 2265177 (D. Colo. May 6, 2015)).



                                             Page 7 of 14

Case 3:18-cv-00233-HSM-HBG Document 99 Filed 10/30/20 Page 7 of 14 PageID #: 325
         A bona fide dispute clearly exists in this case as to whether Plaintiffs worked

  uncompensated hours off-the-clock, and if any deductions were improper. Plaintiffs claim that

  they were deductions for time when work was performed, while the Defendant claimed any

  deductions were permitted as bona fide meal breaks under the FLSA. Defendant specifically

  denies Plaintiffs’ claims and further denies that Plaintiffs are owed any additional wages under

  the FLSA. Moreover, while Plaintiffs assert that this matter should be certified as a collective

  action, Defendant contends that the Action could not proceed as to certain individuals on a

  collective basis due to differences between and among the Plaintiffs.

         In addition to the disputes regarding liability and decertification, there is also a dispute

  regarding damages components such as: how to calculate damages; whether liquidated damages

  are available; and whether a two-year or three-year limitations period applies under the FLSA.

         Defendant believes that liquidated damages are inappropriate, and Plaintiffs face a

  significant risk that only the shorter two-year limitations period would apply to their claims.

         Although the Parties firmly believe in the merits of their respective claims and defenses,

  given the risk of small potential recovery, the time and expenses associated with extensive

  litigation, and the uncertainty of future dispositive motion practice, decertification, and trial, the

  Parties agree that a compromise is appropriate at this stage of the litigation, and is in the best

  interest of the Parties and the public. The Parties desire to resolve the bona fide disputes within

  this Action by way of a negotiated settlement payment by Defendant in exchange for releases of

  claims by all settling Plaintiffs and dismissal of this Action, with prejudice, in order to avoid the

  time and expenses required with continued litigation. See Salinas, 2018 WL 1477127, at *2

  (“The law favors compromise and settlement of collective actions.”); see also Speed Shore Corp.

  v. Denda, 605 F.2d 469, 473 (9th Cir. 1979) (“It is well recognized that settlement agreements



                                              Page 8 of 14

Case 3:18-cv-00233-HSM-HBG Document 99 Filed 10/30/20 Page 8 of 14 PageID #: 326
  are judicially favored as a matter of sound public policy. Settlement agreements conserve judicial

  time and limit expensive litigation.”).

          C. The Settlement Is Fair and Reasonable.

          In addition to resolving the bona fide dispute between the Parties, the Agreement is fair

  and reasonable, and should be approved. In determining whether a settlement is “fair, reasonable,

  and adequate,” the court may consider several factors: (1) the existence of fraud or collusion

  behind the settlement; (2) the complexity, expense and likely duration of the litigation; (3) the

  state of the proceedings and the amount of discovery completed; (4) the probability of Plaintiffs’

  success on the merits; (5) the range of possible recovery, and (6) the opinions of counsel.

  Salinas, 2018 WL 1477127, at *4 (citing Nutting v. Unilever Mfg. (U.S.) Inc., 2014 WL

  2959481, at *3 (W.D. Tenn. June 13, 2014); see also International Union, United Automobile,

  Aerospace, and Agricultural Implement Workers of America v. General Motors Corp., 497 F.3d

  615, 631 (6th Cir. 2007).

          First, there is no collusion that occurred between the Parties or their counsel. The

  settlement was reached as a result of arm’s-length negotiations between the Parties and through

  experienced and knowledgeable counsel. See Salinas, 2018 WL 1477127, at *5 (finding no

  collusion where the settlement “was the results of highly qualified counsel carefully evaluating

  the risks and acting in good faith in the best interest of their clients”).

          Second, there is a significant risk of lengthy litigation and substantial expenses

  considering the complexity of the case. Without settlement, the Parties will continue to spend

  extensive time and resources engaging in formal discovery and briefing decertification and

  dispositive motions. After the resolution of such motions, the Parties would have to incur

  significant expenses in preparation of pretrial submissions and, eventually, a lengthy trial, as well



                                               Page 9 of 14

Case 3:18-cv-00233-HSM-HBG Document 99 Filed 10/30/20 Page 9 of 14 PageID #: 327
   as likely post-trial motions. In addition, Defendant will be required to devote management

   resources to the defense of this Action at a time when it is facing the challenges brought on by

   the COVID-19 pandemic. In order to avoid the expenditure of such time and resources, the

   Parties directed their efforts toward an informed and efficient resolution of the Parties’ claims.

   The informal discovery and fact investigation processes of both Parties enabled counsel to assess

   the respective strengths and weaknesses of each respective Parties’ case and reach the conclusion

   that settlement is in the Parties’ best interests.

           Third, the proceedings have advanced through initial pleadings, fact investigation and

   informal discovery. The Parties, so far, have collected and reviewed relevant records and data to

   evaluate their respective claims and defenses. The Parties have engaged in negotiations with the

   mutual understanding that continuing with formal discovery, dispositive motion practice, and a

   decertification motion process would be a difficult, costly, and uncertain process.

           Fourth, while the probability of Plaintiffs’ success on the merits is uncertain, the

   proposed settlement amount represents a fair settlement of the Plaintiffs’ claims. While the

   amount each Plaintiff obtains will necessarily depend on his/her dates of employment with

   Defendant during the limitations period, the settlement is predominantly based on an assumption

   of 2 hours of allegedly uncompensated work per 24-hour shift. Plaintiffs and their counsel

   believe this is a fair recovery considering that Defendant had reasonable arguments for little to

   no recovery, decertification and a two-year limitations period, and against liquidated damages.

           Fifth, the range of possible recovery in this case was uncertain. As noted above, Plaintiffs

   were at risk of recovering little or nothing due to substantive arguments and the possibility of

   decertification. Moreover, the Parties had very divergent positions on liability overall and

   damages.



                                                Page 10 of 14

Case 3:18-cv-00233-HSM-HBG Document 99 Filed 10/30/20 Page 10 of 14 PageID #: 328
          Sixth, the Parties “were represented by experienced counsel, particularly adept at

   litigating wage and hour matters[.]” Id. at *6 (finding this factor weighing in favor of approving

   the proposed settlement). Plaintiffs were represented by counsel who are well informed and

   experienced in wage and hour litigation, including class actions and certified collective actions,

   and were knowledgeable of the risks and benefits of the settlement. Defendant is also represented

   by counsel who have extensive litigation and settlement experience, including FLSA actions and

   other collective actions. Counsel for both Parties have advised their respective clients regarding

   the terms of the Agreement and have recommended approval of the settlement to the clients.

   Under the circumstances, the Agreement is fair, reasonable, and adequate for Plaintiffs, and the

   Court should approve the Agreement.

          II.     Plaintiffs’ Counsel’s Requested Award of Attorneys’ Fees and Costs Is
                  Reasonable.

          The proposed amount of attorneys’ fees and costs to Plaintiffs’ counsel as provided in the

   Agreement is reasonable and should be approved by the Court. The FLSA provides, “in addition

   to any judgment awarded to a plaintiff or plaintiffs . . . a reasonable attorney’s fees to be paid by

   the defendant.” 29 U.S.C. § 216(b). “It is long established that an award of attorney fees under §

   216(b) is mandatory but the amount awarded is within the discretion of the district court.” United

   Slate, Tile & Composition Roofers, Damp & Waterproof Workers Ass'n, Local 307 v. G & M

   Roofing & Sheet Metal Co., 732 F.2d 495, 501 (6th Cir. 1984). In the Sixth Circuit, the only

   requirement for awards of attorneys’ fees and costs in common fund cases is that the award “be

   reasonable under the circumstances.” Rawlings v. Prudential-Bache Properties, Inc., 9 F.3d 513,

   516 (6th Cir. 1993) (citing Smillie v. Park Chem. Co., 710 F.2d 271, 275 (6th Cir. 1983)). Courts

   may consider the following factors in determining if attorneys’ fees are reasonable: 1) the time

   and labor required; 2) the novelty and difficulty of the questions; 3) the skill requisite to perform

                                              Page 11 of 14

Case 3:18-cv-00233-HSM-HBG Document 99 Filed 10/30/20 Page 11 of 14 PageID #: 329
   the legal service properly; 4) the preclusion of employment by the attorney due to acceptance of

   the case; 5) the customary fee; 6) whether the fee is fixed or contingent; 7) time limitations

   imposed by the client or the circumstances; 8) the amount involved and the results obtained; 9)

   the experience, reputation, and ability of the attorneys; 10) the “undesirability” of the case; 11)

   the nature and length of the professional relationship with the client; and 12) awards in similar

   cases. Salinas, 2018 WL 1477127, at *9 (quoting Hensley et al. v. Eckerhart et al., 461 U.S. 424,

   433 (1983)).

          Here, the proposed attorneys’ fees and costs request is reasonable given the result

   obtained for the Plaintiffs, time expended by Plaintiffs’ counsel, and the time yet to be expended

   in administering the proposed settlement. To date, Plaintiffs’ Counsel have spent approximately

   800 attorney hours into litigating this matter and compiled approximately $19,000.00 in expenses

   and costs. See Salinas, 2018 WL 1477127, at *9 (quoting In re Auto. Refinishing Paint Antitrust

   Litig., MDL No. 1426, 2004 U.S. Dist. LEXIS 29162, at *35-36 (E.D. Pa. Oct. 13, 2004)

   (“There is no reason to reject the request for reimbursement of [expenses] that counsel have

   spent out of their own pockets in litigating [a class action] case.”). Plaintiffs’ Counsel fronted all

   the costs of litigation and Plaintiffs were under no obligation to repay Plaintiffs’ Counsel if the

   case was unsuccessful. Plaintiffs’ counsel will also pay the administrative costs out of the

   attorneys’ fees received, which include costs for mailing notices and settlement checks, as well

   as past and future time finalizing the settlement agreement and the instant motions, and

   following up with Plaintiffs post-settlement. Furthermore, the attorneys’ fees and costs request

   do not infringe on the Plaintiffs’ recovery. See Silva v. Miller, 307 F. App'x 349, 351 (11th Cir.

   2009) (interpreting 216(b)’s attorneys’ fees award to allow the employee to “receive his full

   wages plus the penalty without incurring any expense for legal fees or costs”). Finally,



                                              Page 12 of 14

Case 3:18-cv-00233-HSM-HBG Document 99 Filed 10/30/20 Page 12 of 14 PageID #: 330
   Defendant does not oppose the payment of the agreed-upon amount of Plaintiffs’ Counsel’s

   attorneys’ fees, litigation expenses, settlement administration and costs from the settlement

   amount.

                                                 CONCLUSION

          This FLSA collective action settlement is the product of an arm’s-length negotiation

   between Parties’ counsel and it resolves bona fide disputes over Plaintiff’s FLSA claims. The

   settlement is fair and reasonable and provides Plaintiffs with significant monetary relief.

   Accordingly, the Parties jointly and respectfully request that the Court approve the Parties’

   settlement and the distribution of the settlement amount to Plaintiffs in full as described in their

   Agreement. Further, Plaintiffs’ Counsel request that this Court award reasonable attorneys’ fees

   and litigation costs in the amount requested. Finally, the Parties jointly request that this action be

   dismissed with prejudice upon the Court’s entry of an Order approving the settlement.

          Submitted this 30th day of October 2020.

                                                  Respectfully Submitted,

                                                  s/J. Russ Bryant________________
                                                  Gordon E. Jackson (TN BPR #08323)
                                                  J. Russ Bryant (TN BPR #33830)
                                                  Paula R. Jackson (TN BPR #20149)
                                                  Robert E. Turner, IV (TN BPR #35364)
                                                  JACKSON, SHIELDS, YEISER, HOLT,
                                                  OWEN & BRYANT
                                                  Attorneys at Law
                                                  262 German Oak Drive
                                                  Memphis, Tennessee 38018
                                                  Tel: (901) 754-8001
                                                  Fax: (901) 759-1745
                                                  gjackson@jsyc.com
                                                  rbryant@jsyc.com
                                                  pjackson@jsyc.com
                                                  rturner@jsyc.com

                                                  &

                                              Page 13 of 14

Case 3:18-cv-00233-HSM-HBG Document 99 Filed 10/30/20 Page 13 of 14 PageID #: 331
                                               Robert P. Williams (TN Bar No. 026939)
                                               R.P. Williams Law Firm, PLLC
                                               265 North Lamar Blvd, Suite W-South
                                               Oxford, Mississippi 38655
                                               Office: (662) 234-3838
                                               Fax: (662) 769-9992
                                               robert@williamslawms.com


                                               ATTORNEYS FOR PLAINTIFFS

                                               -and-

                                               s/Marshall W. Stair w/ permission by JRB
                                               Cheryl Rumage Estes (TN Bar No. 10099)
                                               LEWIS THOMASON
                                               40 South Main Street- Suite 2900
                                               Memphis, TN 38103-5529
                                               Telephone: (901) 525-8721
                                               Facsimile: (901) 525-6722
                                               CEstes@LewisThomason.com

                                               &

                                               Janet Strevel Hayes, BPR #018028
                                               Marshall W. Stair, BPR #027556
                                               LEWIS THOMASON
                                               One Centre Square, Fifth Floor
                                               620 Market Street
                                               Post Office Box 2425
                                               Knoxville, TN 37901
                                               (865) 546-4646

                                               ATTORNEYS FOR DEFENDANT


                                    CERTIFICATE OF SERVICE
          I hereby certify that the foregoing document was filed electronically on this the 30th day
   of October 2020. Notice of this filing will be sent by operation of the Court’s electronic filing
   system to all parties indicated on the electronic filing receipt. Parties may access this filing
   through the Court’s electronic filing system.
                                                 s/J. Russ Bryant____
                                                 J. Russ Bryant




                                            Page 14 of 14

Case 3:18-cv-00233-HSM-HBG Document 99 Filed 10/30/20 Page 14 of 14 PageID #: 332
